Citation Nr: 0604898	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 1998, September 2003, and July 2004,  the Board 
remanded the matter for additional evidentiary development 
and due process considerations.


FINDING OF FACT

The medical and other evidence of record does not show that 
the veteran was diagnosed with hypertension in service or 
that the condition is otherwise related to his military 
service, and it was not manifest to a degree of 10 percent or 
more within one year of his discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A.     §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2001 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claim for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 1995, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in March 2001.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in April 1996, 
April 1999 and July 2000.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002);       38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more, and hypertension 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.              
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

Hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2005).

The veteran alleges that service connection for hypertension 
was warranted as his blood pressure readings had increased 
during service.  He has also claimed that he had been placed 
on blood pressure medication within one year of retirement by 
physicians at William Beaumont Army Hospital.  Based on the 
evidence of record, the Board concludes that service 
connection for hypertension is not warranted.  

Service medical records are negative for any references to 
chronic hypertension or elevated blood pressure.  At periodic 
medical examination in September 1959, a blood pressure 
reading of 118/72 was recorded.  At periodic medical 
examinations conducted in August 1965 and March 1968, blood 
pressure readings of 120/80 and 110/88 were recorded, 
respectively.  At a periodic medical examination in August 
1971, a blood pressure reading of 120/88 was recorded.  In 
December 1971, a blood pressure reading of 130/90 was 
recorded.  At his May 1972 military retirement medical 
examination, the veteran also denied a history of high blood 
pressure and a blood pressure reading of 120/74 was recorded.   
The veteran was also evaluated in the endocrine clinic in 
preparation for his retirement and a blood pressure reading 
of 132/86 was recorded.  All of the aforementioned blood 
pressure readings were within normal limits.

Additionally, there are no medical records showing that the 
veteran's hypertension was manifest to a degree of 10 percent 
or more within one year of his discharge from service.  VA 
treatment records demonstrate, in pertinent part, that at an 
October 1981 thyroid evaluation, the veteran's blood pressure 
was 142/100.   The veteran was seen for a blood pressure 
check the following month and was again noted to have 
elevated blood pressure readings of 176/104 and 140/98.  At 
that time, the veteran reported that he had never been under 
treatment for hypertension with medication before.  The 
examiner's assessment was possible hypertension.  At a 
follow-up examination in December 1981, it was noted that 
regular checks of the veteran's blood pressure had been 
around 140/90.  The assessment was borderline hypertension, 
responding to decreased sodium diet.  In April 1982, blood 
pressure checks revealed readings of 144/90, 154/90, and 
160/100; the diagnosis was hypertension.   Subsequent VA 
records demonstrated continued notations of hypertension.   

The diagnosis of hypertension was confirmed by VA 
examinations in April 1996, April 1999, and July 2000; 
however, the medical evidence of record does not contain a 
nexus to service or corroborate the presence of hypertension 
within one year of his discharge from service. In April 1999, 
the examiner indicated that he had reviewed the claims 
folders, including the veteran's service medical records, and 
noted that although the veteran felt that his blood pressure 
readings had steadily increased during his period of active 
duty, a review of these readings showed that they were well 
within normal limits.  The examiner also commented that 
although the veteran claimed to have been treated for 
hypertension within the first post-service year, the earliest 
documentation of record of hypertension was in 1981.  He 
further noted that hospitalization records from 1980 
corresponding to the veteran's lung surgery contained no 
indication for hypertension, including any notation of 
medication for hypertension.  Additionally, in July 2000, the 
examiner noted that unless records from William Beaumont Army 
Hospital showing hypertension within the first post-service 
year could be located, he would be unable to provide an 
opinion as to the date of onset of the veteran's 
hypertension.

It is acknowledged that the veteran has claimed that in 1972, 
shortly after his separation from active service, he was 
prescribed medication for hypertension at the William 
Beaumont Army Medical Center.   He indicated that he 
continued to receive treatment there until November 1975.  In 
view of the foregoing, in September 2003, the Board remanded 
the matter and directed the RO to contact the National 
Personnel Records Center and request all available clinical 
records pertaining to the veteran from the William Beaumont 
Army Medical Center from August 1972 to November 1975.  
Pursuant to the Board's instructions, the RO submitted an 
appropriate request to the NPRC.  The NPRC responded that 
they had searched clinical records for William Beaumont Army 
Hospital "from 01/01/1975 to 12/31/1975," but "no records 
were found."  The request was resubmitted and, in February 
2005, the NPRC responded that they had searched clinical 
records for William Beaumont Army Hospital for 1972 to 1974 
and no clinical records were found. 

The Board acknowledges the veteran's contention that his 
period of service caused his hypertension.  However, medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.







ORDER

Service connection for hypertension is denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


